ORDER

LINN, Circuit Judge.
Upon consideration of Mastro Group LLC’s recently filed notice of appeal, we consider whether we should transfer Mastro’s appeal to the United States Court of Appeals for the Ninth Circuit.
Mastro appeals a district court order staying proceedings in a trademark infringement suit. This court’s jurisdiction over appeals of district court decisions is limited primarily to cases involving patents and suits against the United States not exceeding $10,000. See 28 U.S.C. § 1295(a)(1), (2). Thus, it appears that this court lacks jurisdiction over Mastro’s appeal.
Accordingly,
IT IS ORDERED THAT:
(1) Absent a response received by this court within 14 days of the date of filing of this order, this case will be transferred to the United States Court of Appeals for the *998Ninth Circuit pursuant to 28 U.S.C. § 1631.
(2) The briefing schedule is stayed.